UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) March 21, 2014 (March 13, 2014) KALLO INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation) 000-53183 (Commission File No.) 15 Allstate Parkway, Suite 600 Markham, Ontario CanadaL3R 5B4 (Address of principal executive offices and Zip Code) (416) 246-9997 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 REGULATION FD DISCLOSURE. On March 13, 2014, a press report, approved by the Press Secretary to the Government of Guinea, announced Kallo’s MobileCareTM & RuralCareTM for the Republic of Guinea is a holistic solution addressing healthcare delivery and optimizes the scope and efficiency of care by delivering higher standards through technology. Today we are pleased to announce our developments and updates, further to the announcement made by the Minister of Health and Public Hygiene of Guinea last year, and the subsequent signing of a US $200,000,925.00 Supply Contract for the supply and maintenance of Kallo MobileCare and RuralCare in January 2014. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. Exhibits Document Description Press Report approved by Press Secretary to the Government of Guinea on March 13, 2014. Press Release dated March 21, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated this 21st day of March, 2014. KALLO INC. BY: VINCE LEITAO Vince Leitao President, Chief Operating Officer and a member of the Board of Directors -2-
